 CIVIL CAUSE FOR STATUS CONFERENCE
 BEFORE: JUDGE SANDRA J. FEUERSTEIN

 DATE: September 4, 2019                       TilvIB: 11: 15 A.M.             TilvIB IN COURT: 30 minutes

                                                                                                           FI LED
                                                                                                        IN CLERK'S OFFICE
CASE NUMBER:               2:18-cv-05126-SJF-AYS                                                  U.S. DISTRICT COURT E.D.N.Y.


CASE TITLE:                King v. County Of Nassau et al
                                                                                                  *     SEP 04 2019        *
                                                                                                  LONG ISLAND OFFICE
PLTFFS ATTY:               Louis Chisari and William K. Joseph

                                x present            not present


                                               . . . .e=is. .s. .m
DEFS ATIY: _________R____a...,.lp. .h. . . . . R                 . . . .a. . .n. . ____________
                                x present            not present


COURT REPORTER

COURTROOM DEPUTY: Bryan Morabito


_x_       CASE CALLED.

          ARGUMENT HEARD I CONT'D TO_ _ _ _ _ _ _ _ _ __

          ORDER ENTERED ON THE RECORD.

OTHER: Outstanding discovery is respectfully referred to the assigned magistrate judge. All

discovery shall be complete by 1/10/2020. A pretrial conference is scheduled before Judge Feuerstein

on 2/13/2020 at 11: 15 am.
